¶16 (concurring) — I concur in the majority’s result. I write separately, agreeing with the majority that Stockwell’s public trial right has not been violated, but for different reasons.
Van Deren, J.
fl7 First, the majority’s analysis draws on State v. Momah, 167 Wn.2d 140, 217 P.3d 321 (2009), cert. denied, 131 S. Ct. 160 (2010), State v. Strode, 167 Wn.2d 222, 217 *182P.3d 310 (2009), and State v. Coleman, 151 Wn. App. 614, 214 P.3d 158 (2009). But two different panels of this court have held that the subsequent United States Supreme Court decision in Presley v. Georgia,_U.S._, 130 S. Ct. 721, 723, 175 L. Ed. 2d 675 (2010), provides the appropriate analysis when considering courtroom closure issues. State v. Leyerle, 158 Wn. App. 474, 482, 242 P.3d 921 (2010) (noting that Presley has “eclipsed” Momah and Strode)', State v. Paumier, 155 Wn. App. 673, 685, 230 P.3d 212, review granted, 169 Wn.2d 1017 (2010) (same).
¶18 As the Leyerle majority observed:
Presley speaks in broad terms, drawing on the Supreme Court’s First and Sixth Amendment precedent to hold that when a trial court closes voir dire it must first apply Waller’s closure criteria and the failure to do so requires reversal. See Presley, 130 S. Ct. at 724-25 (applying Waller [v. Georgia, 467 U.S. 39, 104 S. Ct. 2210, 81 L. Ed. 2d 31 (1984)] and Press-Enter[prise Co. v. Superior Court, 464 U.S. 501, 104 S. Ct. 819, 78 L. Ed. 2d 629 (1984)]).[5]
158 Wn. App. at 486 n.10. Presley reiterated that “ ‘[a]bsent consideration of alternatives to closure, the trial court could not constitutionally close the voir dire! ’’Presley, 130 S. Ct. at 724 (quoting Press-Enter., 464 U.S. at 511); see also Leyerle, 158 Wn. App. at 481 (so noting). Accordingly, we held in Leyerle and Paumier that “ Presley, applying the federal constitution, resolves any question about what a trial court must do before excluding the public from trial proceedings, including voir dire.’ ” Leyerle, 158 Wn. App. at 481 (quoting Paumier, 155 Wn. App. at 685). 6
*183¶19 Thus, under Presley, Paumier, and Leyerle, the relevant inquiry for present purposes is (1) was there a courtroom closure and (2) if so, was the closure preceded by the requisite Bone-Club/Waller analysis? State v. Bone-Club, 128 Wn.2d 254, 258-59, 906 P.2d 325 (1995); Waller, 467 U.S. at 48. I would hold that under the particular facts of this case, there does not appear to be any closure during voir dire triggering the requisite Bone-Club/Waller analysis.
|20 As the majority observed, the questionnaires advised that the documents themselves “will be sealed and will not be available to the general public.” Ex. 6, at 2 (emphasis added). When instructing the jury, the trial court further explained that the completed questionnaires would be provided to the court and the attorneys, and that “after voir dire proceedings are done,” the questionnaires would then be returned to the court clerk where copies would be shredded and the original questionnaires would be filed in a sealed file with the clerk of the court for record keeping purposes. Ex. 8, at 22 (emphasis added). As the majority observed, while several jurors were questioned individually as a result of their answers on the questionnaires, such questioning occurred on the record in open court.
¶21 Here, the trial court specifically explained to the jury pool that the documents would be placed in a sealed file after completion of voir dire. The court never entered an order sealing the questionnaires. The documents apparently were placed in a sealed file by the court clerk in due course after voir dire because that was the routine practice to preserve jurors’ privacy when the parties agreed that, after use of the information, the documents would be kept out of the public court file and, thus, accessible after such filing only by way of a subsequent court order. The dispositive point, however, is that the content of the questionnaires was used in open court, where the public could observe. Accordingly, no part of voir dire was closed to the *184public. Under these circumstances, I do not believe there is a closure triggering the requirement of a Bone-Club/Waller analysis.

5 The Leyerle court also noted that the “[State v. ]Bone-Club[, 128 Wn.2d 254, 906 P.2d 325 (1995)] ‘five-step closure test’ is essentially a restatement and adoption of the federal closure criteria expressed in Waller v. Georgia, 467 U.S. 39, 104 S. Ct. 2210, 81 L. Ed. 2d 31 (1984).” 158 Wn. App. at 478-80 (citing In re Pers. Restraint of Orange, 152 Wn.2d 795, 805-07, 100 P.3d 291 (2004); State v. Brightman, 155 Wn.2d 506, 515 n.5, 122 P.3d 150 (2005)).


 In Leyerle, we also observed that the effect of Presley was to refocus the courtroom closure inquiry by reiterating the coextensive right of the public to be present. “ ‘The public has a right to be present whether or not any party has asserted the right,’ thus trial courts are required to consider alternatives to *183closure even when the parties do not offer such alternatives.” Leyerle, 158 Wn. App. at 483 (quoting Presley, 130 S. Ct. at 724-25).